Citation Nr: 1025927	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-07 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant & spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active military service from April 1983 to May 
1986 and from May 1987 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, of which the Veteran was notified by 
the Atlanta, Georgia, RO.  The Board notes that the Veteran's 
claims file was temporarily brokered to the Columbia, 
South Carolina, RO.  

In February 2010, the Veteran and his spouse testified at a 
Travel Board hearing before the undersigned; a transcript of that 
hearing has been associated with the claims file.  At the 
February 2010 Travel Board hearing, the appellant submitted 
additional medical evidence with a waiver of consideration by the 
agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In this case, Veteran seeks service connection for sleep apnea.  
Originally, his May 2007 claim did not assert that his sleep 
apnea was related to a service-connected disability, and the RO 
did not address a secondary service connection claim in the July 
2007 decision that is the subject of this appeal.  The Veteran 
raised the secondary service connection claim in his notice of 
disagreement, in which he asserted, in the alternative, that the 
sleep apnea is aggravated by his service-connected Bell's palsy 
disorder.  The secondary service connection claim was addressed 
in the January 2009 statement of the case.

The Board notes, however, that the June 2007 notice letter simply 
notified the Veteran to provide evidence of a connection between 
his current disability and an injury, disease, or event in 
service; it failed to provide the Veteran notice of establishing 
service connection on a secondary basis, and the Veteran has not 
be given this specific notice.  Under section 3.310(a) of VA 
regulations, service connection may be established on a secondary 
basis for a disability, which is proximately due to, or the 
result of service- connected disease or injury. 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  On October 10, 2006, 38 C.F.R. § 3.310 was 
amended to include that any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede a nonservice-
connected disease or injury that was aggravated by a service-
connected disease or injury unless the baseline level of severity 
of the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or by 
the earliest medical evidence created at any time between the 
onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  38 C.F.R. § 3.310(b) (effective 
after October 10, 2006).  

The medical evidence shows that the Veteran has sleep apnea and, 
as noted above, is service-connected for Bell's palsy.  However, 
the medical evidence of record is not sufficient to render a 
service-connection determination.  In this respect, the Board 
acknowledges that an April 2007 treatment record and August 2007 
correspondence from Dr. M. D. M. indicated that the Veteran's 
sleep apnea was more severe as a result of his Bell's palsy.  The 
Board finds that this opinion is inadequate upon which to base a 
determination.  Dr. M. D. M. did not provide a rationale to 
support his conclusion.  As there is a suggestion that the 
Veteran's service-connected Bell's palsy might be aggravating his 
sleep apnea, a remand is necessary for a VA examination.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4); see 
also McLendon Nicholson, 20 Vet. App. 79 (2006).


It appears that pertinent medical evidence remains outstanding.  
The first treatment record included in the claims file from Dr. 
M. D. M. (dated in April 2007) indicated that it was a follow-up 
appointment.  As prior treatment records from Dr. M. D. M., as 
well as any other treatment records that initially started to 
document the Veteran's sleeping or snoring problems, may have 
some bearing on the Veteran's claim, they should be associated 
with the claims file, if available.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the Veteran's claims 
file, and ensure that all notification and 
development actions required by 38 U.S.C.A. 
§§ 5102, 5103 and 5103A (West 2002) are fully 
complied with and satisfied with respect to 
providing the Veteran and his representative 
with notice of the evidence required to 
substantiate a claim for secondary service 
connection, to include the amendment to 38 
C.F.R. § 3.310, effective October 10, 2006, 
in accordance with Allen, supra.  

2.  The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for his sleep apnea 
or related symptoms, then secure complete 
clinical records of all such evaluations 
and/or treatment from the sources identified, 
specifically including but not limited to, 
records of any evaluation or treatment the 
Veteran received at Dublin VA Medical Center, 
Winn Army Hospital, TRICARE-Humana Health 
Services, and Dr. M. D. M. If any records 
sought are unavailable, the Veteran and his 
representative should be so notified.  

3.  Schedule the Veteran for an appropriate 
VA examination.  The claims folder should be 
provided to the examiner for review prior to 
the examination, and the examiner should 
indicate in the examination report that the 
claims folder was reviewed.  Following a 
thorough examination, the examiner should 
render an opinion as to whether the Veteran 
currently has sleep apnea.  Then examiner 
should provide an opinion regarding whether 
it is at least as likely as not (50 percent 
or greater likelihood) that the Veteran's 
sleep apnea is proximately due to, the result 
of, or aggravated by the Veteran's service or 
his service-connected Bell's palsy 
disability.  If the examiner determines that 
the Veteran's sleep apnea disability has been 
aggravated by the service-connected Bell's 
palsy disability, the examiner should report 
the baseline level of severity of the sleep 
apnea disorder prior to the onset of 
aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity.  See 38 C.F.R. § 3.310 
(2009).  The examiner should provide a 
detailed rationale for the opinion expressed.

4.  The Veteran is hereby notified that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may result in 
denial of the claim.  38 C.F.R. §§  3.158, 
3.655 (2009).

5.  After completion of the above, the RO/AMC 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
RO/AMC must furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them the appropriate time 
period to respond before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must 
be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



